


110 HR 6684 IH: To amend part D of title XVIII of the Social Security Act

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6684
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Ellsworth
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part D of title XVIII of the Social Security Act
		  to apply the exceptions process for tiered formulary drugs to specialty tier
		  drugs and to limit to 25 percent the Medicare cost-sharing for specialty tier
		  drugs.
	
	
		1.Short titleThis Act may be cited as the Medicare
			 Prescription Drug Cost Equalization Act.
		2.Application of
			 exceptions procedures for prescription drug plan tiered cost-sharing structure
			 to specialty tiers
			(a)In
			 generalSection 1860D–4(g)(2)
			 of the Social Security Act (42 U.S.C. 1395w–104(g)(2)) is amended by adding at
			 the end the following new sentence: The exceptions process under this
			 paragraph shall apply to drugs included in a tier of a formulary solely for
			 very high cost and unique items (commonly referred to as a specialty tier) in
			 the same manner as such process applies to any other drugs..
			(b)Effective
			 dateThe provisions of this section shall apply to PDP sponsors
			 and MA organizations for plan years beginning on or after the date of the
			 enactment of this Act.
			3.Limiting to 25
			 percent the Medicare cost-sharing for specialty tier drugs
			(a)In
			 generalSection
			 1860D–2(b)(2)(B) of the Social Security Act (42 U.S.C. 1395w–102(b)(2)(B)) is
			 amended by inserting before the period the following: and so long as the
			 tiered copayment for a tier solely for very high cost and unique items
			 (commonly referred to as a specialty tier) does not exceed 25 percent.
			(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to plan years beginning on or after the date of the enactment of this
			 Act.
			
